Citation Nr: 0706201	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  99-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus.

2.	Entitlement to service connection for a back disability.

3.	Entitlement to service connection for allergies.

4.	Entitlement to service connection for hepatitis.

5.	Entitlement to service connection for hemorrhoids.

6.	Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for diabetes mellitus, a back 
disability, hepatitis, hemorrhoids, allergies and epilepsy.  
The RO issued a notice of the decision in July 1998, and the 
veteran timely filed a Notice of Disagreement (NOD) that same 
month.  Subsequently, in July 1999 the RO provided a 
Statement of the Case (SOC), and thereafter, in September 
1999, the veteran timely filed a substantive appeal.  The RO 
issued Supplemental Statements of the Case (SSOCs) in October 
1999 and October 2002.

The veteran requested a videoconference hearing on this 
matter, but none was held, as the veteran failed to appear at 
the scheduled time.  The record reflects that the veteran has 
not filed a motion to reschedule the hearing in accordance 
with 38 C.F.R. § 20.704(d), and therefore, the Board will 
proceed with the instant appeal as if the veteran had 
withdrawn his hearing request.  See 38 C.F.R. § 20.704(d) 
("If [the veteran] . . . fails to appear for a scheduled 
[Board] hearing and a request for postponement ha snot been 
received and granted, the case will be processed as though 
the request for said hearing had been withdrawn").   

On appeal in April 2004, the Board remanded the case for 
further development, to include seeking to obtain a May 2002 
VA general medical examination report.  The Appeals 
Management Center (AMC) provided an SSOC in November 2006.

In the instant case, the Board finds that the AMC complied 
with the April 2004 Remand directive, and therefore it may 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The evidence of record does not contain any indication of 
complaints of, diagnoses of or treatment for diabetes 
mellitus, a back disability, allergies, hepatitis, 
hemorrhoids or epilepsy during service or for many years 
thereafter; the record does not contain a current 
diagnosis of hemorrhoids or epilepsy; and no medical 
opinion links any of these claimed maladies to the 
veteran's active service.


CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred or aggravated during 
active service, nor may diabetes be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).  

2.	A back disability was not incurred or aggravated during 
active service, nor may arthritis of the thoracic or 
lumbar spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  

3.	Service connection for allergies is denied.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  

4.	Service connection for hepatitis, to include hepatitis C 
is denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).  

5.	Service connection for claimed hemorrhoids is denied.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  

6.	Service connection for claimed epilepsy is denied.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  The Board comments that the VCAA, enacted in November 
2000, has retroactive effect to claims, such as these, that 
were pending before VA or the Board prior to that date.  
Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) ("This 
Court consistently has applied the VCAA to cases pending 
before VA at the time of the VCAA's enactment"); see 66 Fed. 
Reg. 45620, 45629 (Aug. 29, 2001) (construing most VCAA 
provisions to apply "to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
veteran filed his claims that are the subject of this appeal 
in April 1998 prior to the VCAA's enactment, provisions of 
this statute still apply.  In the instant case, the Board 
finds that VA fulfilled its duties to the veteran under the 
VCAA.


a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2001 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2001 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claims, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  An April 2004 
AMC letter also specifically asked the veteran to provide VA 
with any other supporting evidence or information in his 
possession.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his service connection claims renders moot any 
question about a disability rating and effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
June 1998 RO decision that is the subject of this appeal in 
its May 2001 and April 2004 letters.  Notwithstanding this 
belated notice, the Board determines that the AMC cured this 
defect by providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the November 
2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The RO informed the veteran of its duty to assist in 
obtaining records and supportive evidence, but it did not 
solicit a medical opinion for the purposes of deciding his 
claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

As explicated below, no competent evidence exists suggesting 
a possible nexus between the veteran's claimed disabilities 
and any incident of service, nor is there any evidence 
indicating that the veteran incurred the claimed disabilities 
during service or that they were aggravated thereby.  The 
service medical records are negative for any pertinent 
abnormal findings and there are is no post-service medical or 
laboratory evidence showing any of the diseases at issue 
until many years post-service.  The veteran has made no 
specific allegation regarding an in-service incident that led 
to his hepatitis C and no in-service risk factor is apparent 
in the service medical records, other than pre-service 
tattoos.  The only risk factor apparent post-service is 
substance abuse reported in 1995.  Under such circumstances, 
VA has no duty to obtain a medical opinion.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003) (VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) absent competent 
evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  Moreover, the Board finds that the 
evidence and information of record, in totality, provide the 
necessary information to decide the claims at issue in this 
appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's April 1974 Report of Medical Examination for 
Enlistment contains a completely normal clinical evaluation 
of all systems.  In his accompanying Report of Medical 
History, the veteran conveyed that he was in good health and 
he complained of no maladies.  

The Chronological Records of Medical Care contained in the 
claims file reflect only that the veteran complained of 
insomnia in November 1974 and December 1974.   

The veteran's September 1975 Report of Medical Examination 
for Separation similarly contains a completely normal 
clinical evaluation of all systems, except for defective 
distant vision uncorrected.  This document otherwise noted 
"[n]o significant history" of health problems.  The 
veteran's DD-214 Form indicates that he served as a machine 
gunner during service.

A June 1989 and a July 1990 Employee Health Service Pass from 
Abbott Laboratories indicates that the veteran had back pain 
and a minor back strain.  He was instructed not to perform 
lifting.  

June and July 1991 private Medical Treatment Records indicate 
that the veteran complained of a back injury and back pain 
that commenced approximately May 1991 on the job.  A March 
1994 note conveys that the veteran felt a "quivering" 
sensation in his back.      

An April 1995 private medical report from Shoal Creek 
Hospital indicates that the veteran was hospitalized for a 
psychiatric disorder.  At this time, lab testing revealed 
elevated liver function tests, etiology undetermined, but 
possibly related to his substance abuse.      

A July 1997 Department of Corrections Report of Physical 
Examination reveals that the veteran had a history of asthma 
and a back injury.  The veteran was negative for any 
hemorrhoids.  

October 1997, December 1997, January 1998 and April 1998 
Department of Corrections medical notes indicate that the 
veteran complained of chronic low back pain.  

An October 1998 medical record from the Texas Department of 
Corrections indicates that the veteran had a 20-year history 
of smoking and asthma.  It was recommended that he undergo a 
formal pulmonary function test.   

In his September 1999 substantive appeal, the veteran claimed 
that he had diabetes mellitus and hepatitis symptoms during 
service as well as allergies since childhood, which his 
active service aggravated.  He also claimed that he had a 
seizure and hemorrhoids during service, which he never 
reported.  

In a December 1999 letter, the veteran claimed that he was 
diagnosed with hepatitis C in approximately April 1995.  

In July 2001, the RO requested the veteran's employee records 
from Abbott Laboratories, where he worked from 1982 to 1995.

A December 2001 Report of Contact document indicates that a 
representative from Round Rock Medical Center had indicated 
that it did not possess any medical treatment records for the 
veteran after a search by name, social security number and 
date of birth.  

In a January 2002 Statement in Support of Claim, the veteran 
indicated that he injured his back and received treatment for 
it and for his claimed allergies from Abbott Laboratories 
between 1982 and 1995.

A May 2002 VA psychiatric medical examination report notes a 
history of allergies, diabetes mellitus, and hepatitis C.    

In April 2004 and May 2005 the AMC asked the RO to provide a 
copy of the veteran's May 13, 2002 general medical 
examination.  The RO apparently did not have such a report on 
record and instead supplied copies of the veteran's May 13, 
2002 VA psychiatric examination report, chest X-ray report 
and results from blood and urine tests.  


In May 2005, the AMC made numerous attempts to acquire 
additional medical records on behalf of the veteran from 
other sources.  It requested medical records from Seton Shoal 
Creek Hospital for a period spanning April 1995 to present, 
but a June 2005 letter from this facility indicates that it 
had no records for the veteran.  The AMC at this time also 
again requested medical records from Abbott  Laboratories 
from January 1982 through December 1995, but received no 
additional reply.  

In May 2005, the AMC also requested relevant medical records 
from Hightower Medical Department.  Medical records from 
Hightower, spanning August 1997 through October 2005 reveal 
that the veteran took various medications, to include 
benadryl, aspirin and Maalox.  In August 1997 it was first 
observed that the veteran had diabetes mellitus and carried 
hepatitis C, and in March 2001 it was observed that the 
veteran had a back disorder (not otherwise specified) and no 
known allergies.  These records reflect that he had insulin-
dependent diabetes mellitus, as of March 2002.  In September 
2005, the AMC made a second request for pertinent medical 
records from this facility, but received no response.  

Also in September 2005, the AMC informed the veteran that it 
had requested relevant records from Seton Shoal Creek 
Hospital, but had received a negative reply for any such 
records, and that it had also solicited records from 
Hightower Medical Department and Round Rock Medical Center.  

In January 2006 the AMC asked the veteran to provide the 
entire name and mailing address of the Round Rock Hospital.  
The veteran replied that same month with an authorization and 
consent to release of information for VA to obtain such 
records, but he provided an incomplete address for this 
facility.  In April 2006, the AMC again asked the veteran to 
provide a complete address for Round Rock Hospital, but it 
received no reply to this inquiry.  Thereafter, the veteran 
indicated that he had no further evidence or information to 
substantiate his claims and that he wished for the AMC to 
render a decision on his claims as soon as possible.  


b. Discussion
The Board determines that the evidence of record 
preponderates against all of the veteran's service connection 
claims.  Significantly, the veteran's service medical records 
are completely devoid of any complaints of, treatment for or 
diagnosis of diabetes mellitus, epilepsy, a back disorder, 
allergies, hepatitis C and hemorrhoids.  He received a 
completely normal clinical evaluation of all systems upon his 
April 1974 induction as well as upon his September 1975 
discharge from service (save defective distance vision 
uncorrected).  The absence of evidence during service of any 
of the above maladies weighs against the veteran's claims.     

Further weighing against the veteran's claims is the fact 
that the record does not contain any current or previous 
diagnosis of hemorrhoids or epilepsy.  In fact a July 1997 
Department of Corrections Report of Physical Examination 
explicitly determined that no hemorrhoids existed.  Without a 
current diagnosis of these disabilities, these service 
connection claims cannot succeed.

In addition, of the veteran's currently diagnosed illnesses, 
namely, hepatitis C, diabetes mellitus, a back disorder and 
possibly allergies, none of these disabilities was diagnosed 
until many years post-service and well after any applicable 
presumptive period for such disabilities.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not been diagnosed with the malady or maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  Even when construing the benefit of the 
doubt in the veteran's favor, the record reflects at best 
that the veteran, at the very earliest, was possibly first 
diagnosed with hepatitis C in 1995, some 20 years after his 
discharge; with a back disability in 1989, some 14 years 
post-discharge; diabetes mellitus in 1997, approximately 22 
years after separation; and possibly allergies as early as 
1982, some 7 years after service.  In any of these 
circumstances, the veteran's diagnoses fall well after his 
active service and outside of any applicable presumptive 
period for chronic diseases under 38 C.F.R. §§ 3.307 and 
3.309.  An absence of relevant evidence for such duration 
weighs thus against the veteran's claims of service 
connection.  Maxson, supra.  

The Board takes judicial notice that there were no effective 
tests for the presence of hepatitis C until the 1990's and 
that there may be a long latency period between exposure and 
clinical symptoms of that disease, in this case, the only 
risk factor apparent at the time of service is tattoos, which 
were administered prior to service.  The veteran has made no 
specific allegation of an in-service cause or risk factor for 
hepatitis C, none is apparent in the record, and the only 
risk factor apparent after service is a post-service history 
of substance abuse, reported in 1995 when elevated liver 
enzymes were first noted.

Finally, the claims file discloses no medical opinion that 
would suggest any link between the veteran's active service 
and any of the claimed disabilities at issue in this appeal.  
Absent such a nexus, service connection may not be 
established.


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  




ORDER

Service connection for diabetes mellitus is denied.

Service connection for a back disability is denied.

Service connection for allergies is denied.

Service connection for hepatitis is denied.

Service connection for hemorrhoids is denied.

Service connection for epilepsy is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


